 

execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 26,
2019, between OncBioMune Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and [  ] (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Rule 506(b)
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the words and terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1(a).

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities to be issued
and sold, in each case, have been satisfied or waived, but in no event later
than the second Trading Day following the date hereof.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means K&L Gates LLP.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company, in an aggregate amount not to
exceed 10% of shares of Common Stock outstanding at any given time, pursuant to
any stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities issuable
pursuant to existing agreements, exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than in connection with stock dividends, stock splits or combinations) or to
extend the term of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the directors
of the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (d)
securities issued pursuant to any purchase money equipment loan or capital
leasing arrangement approved by the Purchaser, purchasing agent or debt
financing from a commercial bank or similar financial institution, (e) shares of
Common Stock in an underwritten public offering in an amount in excess of $3
million if the Company utilizes at least 50% of the proceeds to prepay the Notes
in accordance with Section 2(e) of the Notes.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state laws and the common law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).

 

“Intellectual Property Agreement” has the meaning set forth in Section 3.1(p).

 

“Lead Investor” means Cavalry Fund I LP.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

2

 

 

“Notes” mean the 10% Original Issue Discount Senior Secured Convertible
Promissory Notes issued to the Purchaser, in the form of Exhibit A attached
hereto, which bear interest at the rate of 5% per annum, shall be secured by all
properties and assets of the Company, whether now owned or hereafter acquired
and whether now existing or hereafter coming into existence, and shall be senior
as to all Indebtedness except for any notes issued pursuant to any purchase
money equipment loan or capital leasing arrangement approved by the Purchaser
and all indebtedness under the 10% Original Issue Discount Senior Convertible
Notes due March 26, 2018 issued by the Company on July 26, 2017, the 10%
Original Issue Discount Senior Convertible Notes due September 29, 2018 issued
by the Company on January 29, 2018, the 10% Original Issue Discount Senior
Convertible Notes due November 13, 2018 issued by the Company on March 13, 2018,
the 10% Original Issue Discount Senior Convertible Notes due May 24, 2019 issued
by the Company on September 24, 2018, the 10% Original Issue Discount Senior
Convertible Notes due July 13, 2019 issued by the Company on November 13, 2018,
the 5% Convertible Redeemable Notes due January 18, 2020 issued by the Company
on January 18, 2019, the 10% Original Issue Discount Senior Convertible Notes
due November 25, 2019 issued by the Company on March 25, 2019 and the 10%
Original Issue Discount Senior Convertible Notes due December 2, 2019 issued by
the Company on April 1, 2019.

 

“Note Conversion Price” means $0.01 per share, subject to adjustment as provided
in the Note.

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.11(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.11(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Regulation FD” means Regulation FD promulgated by the SEC pursuant to the
Exchange Act, as such Regulation may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Regulation.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Shares issuable upon conversion of the
Notes and Warrant Shares issuable upon exercise in full of all Warrants ignoring
any exercise limits set forth therein.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes, the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Common Stock issuable upon conversion of the Notes.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

3

 

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Notes and Warrants purchased hereunder as specified below the
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(a).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB, the OTCQX, or the OTC
Pink Marketplace (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Notes, the Warrants, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means West Coast Stock Transfer, Inc., 721 N. Vulcan Ave, Suite
205. Encinitas, CA 92024, and any successor transfer agent of the Company.

 

“Underlying Shares” means the Shares and the Warrant Shares.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if prices for the Common Stock are then reported on the OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or (c)
in all other cases, the fair market value of a share of Common Stock as
determined by the Board of Directors of the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchaser at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to
five years from such initial exercise date, in the form of Exhibit B attached
hereto.

 

“Warrant Exercise Price” means $0.02 per share.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants at the Warrant Exercise Price.

 

4

 

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. (a) On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchaser agrees to purchase an aggregate of (i) $55,555.56 face value
of 10% original issue discount Notes for a total purchase price of $50,000 and
(ii) 4,166,667 Warrants, which is equal to 75% of the Shares issuable upon
conversion of the purchased Notes. The Purchaser shall deliver to the Company,
via wire transfer immediately available funds equal to the Purchaser’s
Subscription Amount as set forth on the signature page hereto executed by the
Purchaser, and the Company shall deliver to the Purchaser the Note and a Warrant
as determined pursuant to Section 2.2(a), and the Company and the Purchaser
shall deliver the other items set forth in Section 2.2 deliverable at the
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3, the Closing shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On or prior to Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) Reserved;

 

(iii) a Note, convertible at the Note Conversion Price, registered in the name
of the Purchaser; and

 

(iv) a Warrant, exercisable at the Warrant Exercise Price, registered in the
name of the Purchaser to purchase up to a number of shares of Common Stock equal
to 75% of the Purchaser’s Shares, subject to adjustment as described therein
(such Warrant certificate may be delivered within two Trading Days of the
Closing Date)

 

(b) On or prior to the Closing Date the Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by the Purchaser; and

 

(ii) the Purchaser’s Subscription Amount by wire transfer to the Company.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchaser contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

5

 

 

(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v) from the date hereof to the Closing Date trading in the Common Stock shall
not have been suspended by the SEC or the Company’s principal Trading Market,
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser as of the date hereof:

 

(a) Subsidiaries. Subject to the liens (the Existing Liens, set forth on
Schedule 3.1(a), (the “Existing Liens”) all of the direct and indirect
subsidiaries of the Company are set forth in the SEC Reports. Subject to the
Existing Liens, the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. The Subsidiaries are listed on
Schedule 3.1(a).

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

6

 

 

(c) Authorization; Enforcement. Subject to the Existing Liens, the Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals.
Subject to obtaining the Required Approvals, this Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. Except as set forth in Schedule 3.1(d), the execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents to which it is a party, the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not (i) subject to the Required Approvals, conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e), the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement, (ii) application(s) to each applicable Trading Market for
the listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, (iii) filings necessary to perfect the Liens in favor
of the Purchaser, (iv) such filings as are required to be made under applicable
state securities laws and (v) the approval of the Company’s shareholders
approving an amendment to the Company’s certificate of incorporation to increase
in the Company’s Common Stock and filing of such amendment with the Secretary of
State of the State of Nevada (the “Required Approvals”).

 

(f) Issuance of the Securities. Subject to the Company’s shareholders approving
an amendment to the Company’s certificate of incorporation to increase in the
Company’s Common Stock and filing of such amendment with the Secretary of State
of the State of Nevada, the Securities are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. Subject to the Company’s shareholders approving an
amendment to the Company’s Articles of Incorporation to increase in the
Company’s Common Stock and filing of such amendment with the Secretary of State
of the State of Nevada, the Shares, when issued upon conversion of the Notes,
and the Warrant Shares, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. Within three trading days after the Company
files an amendment of its Articles of Incorporation to increase the number of
shares of common stock it is authorized to issue with the Secretary of State of
the State of Nevada, the Company shall reserve from its duly authorized capital
stock a number of shares of Common Stock issuable pursuant to the Notes and the
Warrants equal to the amount set forth in Section 4.9.

 

7

 

 

(g) Capitalization. The capitalization of the Company is as set forth in the SEC
Reports. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock awards under the Company’s equity incentive plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth in the SEC Reports, as a result of the purchase and sale of
the Securities or as set forth on Schedule 2.3(b), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock or the capital
stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. The issuance and sale of the Securities will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. There are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. The Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Subject to the Company’s shareholders approving an amendment to the Company’s
certificate of incorporation to increase in the Company’s Common Stock and the
filing of such amendment with the Secretary of State of the State of Nevada, to
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

8

 

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans. The Company does not have pending before the SEC any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(i), no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made.

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation, inquiry or other similar proceeding of any federal
or state government unit pending or, to the knowledge of the Company, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Securities or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. The
Company has no reason to believe that an Action will be filed against it in the
future. Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act, and the Company has no reason to believe it will do
so in the future.

 

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no effort is
underway to unionize or organize the employees of the Company or any Subsidiary.
To the knowledge of the Company, no executive officer of the Company or any
Subsidiary, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no workmen’s
compensation liability matter, employment-related charge, complaint, grievance,
investigation, inquiry or obligation of any kind pending, or to the Company’s
knowledge, threatened, relating to an alleged violation or breach by the Company
or its Subsidiaries of any law, regulation or contract that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9

 

 

(l) Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

 

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o) Title to Assets. Subject to the disclosure set forth on Schedule 3.1(o), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property owned by them and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for (i) Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries, (ii) Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties, and (iii) the Lien pertaining to the Regions Bank Loan. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(p) Intellectual Property.

 

(i) Subject to the Existing Liens, the Company owns or possesses or has the
right to use pursuant to a valid and enforceable written license, sublicense,
agreement, or permission all Intellectual Property necessary for the operation
of the business of the Company as presently conducted. The Company has provided
the Purchaser a true and complete copy of each such written license, sublicense,
agreement or permission.

 

10

 

 

(ii) The Intellectual Property does not interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties, and the Company has no Knowledge that facts exist which
indicate a likelihood of the foregoing. The Company has not received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party). To the Knowledge of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Company.

 

(iii) The Company has no pending patent applications or applications for
registration that either entity has made with respect to any Intellectual
Property. Schedule 3.1(p) identifies each license, sublicense, agreement, or
other permission that the Company has granted to any third party with respect to
any of such Intellectual Property (together with any exceptions). The Company
has delivered to the Purchaser correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date) (“Intellectual
Property Agreements”). Schedule 3.1(p) also identifies each registered and
unregistered trademark, service mark, trade name, corporate name, URLs or
Internet domain name used by the Company in connection with its business and
which is not licensed from a third party. With respect to each item of
Intellectual Property required to be identified in Schedule 3.1(p):

 

  (A) The Company owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;         (B) The item is not subject to
any outstanding injunction, judgment, order, decree, ruling, or charge;        
(C) No Action, claim, or demand is pending or, to the knowledge of the Company,
is threatened that challenges the legality, validity, enforceability, use, or
ownership by the Company; and         (D) The Company has not agreed to
indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict with respect to the item.

 

(iv) Schedule 3.1(p)(iv) identifies each item of Intellectual Property that any
third party owns and that the Company uses pursuant to license, sublicense,
agreement, or permission, excluding off-the-shelf software purchased or licensed
by the Company. The Company has delivered to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (each as
amended to date) (each, a “Licensed Intellectual Property Agreement”). With
respect to each Licensed Intellectual Property Agreement:

 

  (A) The Licensed Intellectual Property Agreement is legal, valid, binding,
enforceable, and in full force and effect;         (B) No party to the Licensed
Intellectual Property Agreement is in breach or default, and no event has
occurred that with notice or lapse of time would constitute a breach or default
or permit termination, modification, or acceleration thereunder, which as to any
such breach, default or event could have a Material Adverse Effect on the
Company;         (C) No party to such Licensed Intellectual Property Agreement
has repudiated any provision thereof;          (D) Except as set forth in such
Licensed Intellectual Property Agreement, the Company has not received written
or verbal notice or otherwise has Knowledge that the underlying item of
Intellectual Property is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; and

 

11

 

 

  (E) Except as set forth on Schedule 3.1(p)(iv), the Company has not granted
any sublicense or similar right with respect to the license, sublicense,
agreement, or permission.

 

(v) The Company has complied with and is presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any personal
identifiable information.

 

(vi) Each Person who participated in the creation, conception, invention or
development of the Intellectual Property currently used in the business of the
Company (each, a “Developer”) which is not licensed from third parties has
executed one or more agreements containing industry standard confidentiality,
work for hire and assignment provisions, whereby the Developer has assigned to
the Company all copyrights, patent rights, Intellectual Property rights and
other rights in the Intellectual Property, including all rights in the
Intellectual Property that existed prior to the assignment of rights by such
Person to the Company. The Company has provided to the Purchaser copies of any
such agreements and assignments from each such Developer (collectively, the
“Developer Agreements”).

 

(vii) Each Developer has signed a perpetual non-disclosure agreement with the
Company. The Company has provided, or will provide prior to Closing, to the
Purchaser copies any such non-disclosure agreements from each such Person, if
any.

 

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock award agreements
under any equity incentive plan of the Company.

 

(s) Sarbanes-Oxley; Internal Accounting Controls. Except as disclosed in the SEC
Reports, the Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof and as of the
Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls as set forth in the SEC Reports. The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Company and its Subsidiaries that
have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.

 

12

 

 

(t) Certain Fees. Other than as set forth on Schedule 3.1(t), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary except as disclosed on Schedule 3.1(v).

 

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

(x) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

(y) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agent or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Company understands and confirms
that the Purchaser will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Purchaser regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.

 

13

 

 

(z) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(aa) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
and Schedule 3.1(aa) set forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $10,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $10,000 due under
leases required to be capitalized in accordance with GAAP. Except as set forth
on Schedule 3.1(aa), neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

 

(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(cc) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated any provision of FCPA.

 

14

 

 

(dd) Accountants. The Company’s accounting firm is set forth in the SEC Reports.
To the knowledge and belief of the Company, such accounting firm (i) is a
registered public accounting firm as required by the Exchange Act and (ii) has
expressed its opinion with respect to the financial statements included in the
Company’s Annual Report for the fiscal year ending December 31, 2017.

 

(ee) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(ff) Acknowledgement Regarding Purchaser’s Trading Activity. Notwithstanding
anything in this Agreement or elsewhere to the contrary (except for Sections
3.2(f) and 4.14 hereof), it is understood and acknowledged by the Company that:
(i) the Purchaser has not been asked by the Company to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Warrant Shares deliverable with respect
to Securities are being determined, and (z) such hedging activities (if any)
could reduce the value of the existing stockholders’ equity interests in the
Company at and after the time that the hedging activities are being conducted.
The Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 

(gg) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(hh) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Notes, the Shares upon conversion
thereof, the Warrants or the Warrant Shares issuable upon exercise thereof by
the Company to the Purchaser as contemplated hereby

 

(ii) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

15

 

 

(jj) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
hereunder, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale, nor any Person,
including a placement agent, who will receive a commission or fees for
soliciting purchasers (each, an “Issuer Covered Person” and, together, “Issuer
Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchaser a copy of any disclosures
provided thereunder.

 

(kk) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.

 

(ll) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(mm) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.

 

(nn) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(oo) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser. Each Transaction Document to which
it is a party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

16

 

 

(b) Understandings or Arrangements. The Purchaser is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
the Purchaser’s right to sell the Securities in compliance with applicable
federal and state securities laws). The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. The Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring such
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Purchaser’s right to sell such Securities in compliance with applicable
federal and state securities laws).

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, an accredited investor within the meaning
of Rule 501 under the Securities Act. No Purchaser is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3).

 

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, subject to
Regulation FD, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. The Purchaser acknowledges and agrees that neither the Company nor
anyone else has provided the Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired.

 

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that the Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of the Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of the Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to the Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

17

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Removal of Legends.

 

(a) The Shares, the Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of Warrants or Warrant Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser or in connection with a pledge as contemplated in Section 4.1(b), the
Company at its sole cost may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Restricted Warrant under the
Securities Act.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares, the Warrants or Warrant Shares in
the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares or Warrant Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, the Purchaser
may transfer pledged or secured Shares or Warrant Shares to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval of
the Company and no legal opinion of legal counsel of the pledgee, secured party
or pledgor shall be required in connection therewith. Further, no notice shall
be required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Shares and Warrant Shares may reasonably request in connection with a
pledge or transfer of the Shares or Warrant Shares.

 

18

 

 

(c) Certificates evidencing the Shares and the Warrant Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement covering the resale of such securities is effective
under the Securities Act, (ii) following any sale of such Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Shares or Warrant Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares and without volume or manner-of-sale restrictions
or (iv) if such legend is not required under applicable requirements of the
Securities Act (including Section 4(a)(1), judicial interpretations and
pronouncements issued by the staff of the SEC) (the “Effective Date”). The
Company shall, at its expense, cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion of a
Note is converted or a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Shares or the Warrant Shares,
or if such Shares or Warrant Shares may be sold under Rule 144 and the Company
is then in compliance with the current public information required under Rule
144, or if the Shares or Warrant Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares or Warrant Shares and
without volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including Section
4(a)(1), judicial interpretations and pronouncements issued by the staff of the
SEC) then such Shares or Warrant Shares shall be issued or reissued free of all
legends. The Company agrees that following the effective date of any
registration statement or at such time as such legend is no longer required
under this Section 4.1(c), it will, no later than two Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing restricted Shares or Warrant Shares, as applicable, issued with a
restrictive legend (such second Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to the Purchaser a certificate representing such Shares
or Warrant Shares that is free from all restrictive and other legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1. Certificates for Shares or Warrant Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company system as directed by the Purchaser.

 

(d) In addition to the Purchaser’s other available remedies, (i) the Company
shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of per share purchase price and exercise price,
respectively, of Shares and Warrant Shares (based on the VWAP of the Common
Stock on the date such Shares and/or Warrant Shares are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $10 per Trading Day for each Trading Day after the Legend
Removal Date (increasing to $20 per Trading Day after the fifth (5th) Trading
Day) until such certificate is delivered without a legend. In no event shall
liquidated damages for any one transaction exceed $1,000 for the first ten(10)
Trading Days. Nothing herein shall limit the Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and the Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief, and (ii) if after the Legend Removal Date the Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
the Purchaser anticipated receiving from the Company without any restrictive
legend, then, the Company shall pay to the Purchaser, in cash, an amount equal
to the excess of the Purchaser’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) (the “Buy-In Price”) over the product of (A) such number of
Shares or Warrant Shares that the Company was required to deliver to the
Purchaser by the Legend Removal Date multiplied by (B) the lowest closing sale
price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by the Purchaser to the Company of the applicable Shares or
Warrant Shares (as the case may be) and ending on the date of such delivery and
payment under this Section 4.1(d).

 

(e) In the event a Purchaser shall request delivery of unlegended shares as
described in this Section 4.1 and the Company is required to deliver such
unlegended shares, (i) it shall pay all fees and expenses associated with or
required by the legend removal and/or transfer including but not limited to
legal fees, transfer agent fees and overnight delivery charges and taxes, if
any, imposed by any applicable government upon the issuance of Common Stock; and
(ii) the Company may not refuse to deliver unlegended shares based on any claim
that the Purchaser or anyone associated or affiliated with the Purchaser has not
complied with Purchaser’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of the Purchaser in the amount of the
greater of (i) 15% of the amount of the aggregate purchase price of the Shares
and Warrant Shares which is subject to the injunction or temporary restraining
order, or (ii) the VWAP of the Common Stock on the Trading Day before the issue
date of the injunction multiplied by the number of unlegended shares to be
subject to the injunction, which bond shall remain in effect until the
completion of the litigation of the dispute and the proceeds of which shall be
payable to the Purchaser to the extent Purchaser obtains judgment in Purchaser’s
favor.

 

19

 

 

4.2 Furnishing of Information.

 

(a) Until the earliest of the time that (i) no Purchaser owns Securities or (ii)
the Warrants have expired, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

(b) At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time on the earlier to occur that the
Warrants are not outstanding, terminated or that all of the Warrant Shares
(assuming cashless exercise) may be sold without the requirement for the Company
to be in compliance with Rule 144(c)(1) and otherwise without restriction or
limitation pursuant to Rule 144, if the Company (i) shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) for a
period of more than 30 consecutive days or (ii) has ever been an issuer
described in Rule 144(i)(1)(i) or becomes an issuer in the future, and the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) for a
period of more than 30 consecutive days (a “Public Information Failure”) then,
in addition to the Purchaser’s other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Shares
and/or Warrant Shares, an amount in cash equal to two percent (2%) of the
aggregate Note Conversion Price of the Purchaser’s Note(s) and/or Warrant
Exercise Price of the Purchaser’s Warrants on the day of a Public Information
Failure and on every thirtieth (30th) day (pro-rated for periods totaling less
than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Purchaser to transfer the Shares and/or Warrant
Shares pursuant to Rule 144. In no event shall the amount paid under this
section exceed 6% of the aggregate Note Conversion Price. The payments to which
a Purchaser shall be entitled pursuant to this Section 4.2(b) are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
second (2rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit the Purchaser’s
right to pursue actual damages for the Public Information Failure, and the
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section
2(a)(1) of the Securities Act) that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

20

 

 

4.4 Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the second trading date following the date of execution
hereof, file a Current Report on Form 8-K disclosing the material terms of this
Agreement, including the Transaction Documents as exhibits thereto, with the SEC
within the time required by the Exchange Act. From and after the filing of the
Form 8-K as provided in the preceding sentence, the Company represents to the
Purchaser that it shall have publicly disclosed all material, non-public
information delivered to the Purchaser by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the issuance of such Form 8-K, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and the Purchaser or any of their
Affiliates on the other hand, shall terminate. The Company and the Purchaser
shall consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of the Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the SEC or any regulatory agency or
Trading Market, without the prior written consent of the Purchaser, except (a)
as required by federal securities law in connection with the filing of final
Transaction Documents with the SEC and (b) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure permitted under this
clause (b).

 

4.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchaser.

 

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto the Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that the Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without the Purchaser’s consent, the Company hereby covenants and
agrees that the Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document or
any other communications made by the Company, or information provided, to the
Purchaser constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice or other material information with the SEC pursuant to a Current Report
on Form 8-K. The Company understands and confirms that the Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. In addition to any other remedies provided by this Agreement or other
Transaction Documents, if the Company provides any material, non-public
information to the Purchaser without their prior written consent, and it fails
to immediately (no later than that Business Day) file a Form 8-K disclosing this
material, non-public information, it shall pay the Purchaser as partial
liquidated damages and not as a penalty a sum equal to $1,000 per day for each
$100,000 of the Purchaser’s Subscription Amount beginning with the day the
information is disclosed and ending and including the day the Form 8-K
disclosing this information is filed.

 

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes, and shall not use such
proceeds: (a) for the satisfaction of any other portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), (b) for the redemption of any Common Stock or
Common Stock Equivalents, (c) for the settlement of any outstanding litigation,
(d) in violation of FCPA or OFAC regulations, or to lend money, give credit, or
make advances to any officers, directors, employees or affiliates of the
Company.

 

21

 

 

4.8 Indemnification of Purchaser. Subject to the provisions of this Section 4.8,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (including local counsel, if retained) that any such
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence, willful misconduct or malfeasance) or
(c) any untrue or alleged untrue statement of a material fact contained in any
registration statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading. If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel (in addition to local counsel, if retained).
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The Purchaser Parties shall
have the right to settle any action against any of them by the payment of money
provided that they cannot agree to any equitable relief and the Company, its
officers, directors and Affiliates receive unconditional releases in customary
form. The indemnification required by this Section 4.8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

4.9 Reservation of Common Stock. As of the date hereof, the Company does not
have sufficient authorized but unissued Common Stock to reserve and keep
available at all times in favor of the Purchaser on a pro rata basis based on
the Purchaser’s Subscription Amount, free of preemptive rights, a number of
shares of Common Stock equal to three times the number of shares of Common Stock
issuable upon conversion of the Notes and exercise of the Warrants (subject to
adjustment for stock splits and dividends, combinations and similar events) (the
“Reserve Ratio”).

 

In addition to any other remedies provided by this Agreement or other
Transaction Documents, if the Company at any time fails to meet this reservation
of Common Stock requirement within 45 days after written notice from the Holder,
it shall pay the Purchaser as partial liquidated damages and not as a penalty a
sum equal to $500 per day for each $100,000 of the Purchaser’s Subscription
Amount and it shall sell to the Lead Investor for $100 a series of preferred
stock which contains the power to vote a number of votes equal to 51% of the
number of votes eligible to vote at any special or annual meeting of the
Company’s shareholders (with the power to take action by written consent in lieu
of a shareholders meeting) for the sole purpose of amending the Company’s
Articles of Incorporation to increase its authorized Common Stock. The Company
shall not enter into any agreement or file any amendment to its Articles of
Incorporation (including the filing of a Certificate of Designation) which
conflicts with this Section 4.9 while the Notes and Warrants remain outstanding.

 

22

 

 

4.10 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.11 Participation in Future Financing.

 

(a) From the date hereof until the date that is the twelve (12) month
anniversary of the Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units hereof in a transaction exempt from
registration under the Securities Act (a “Subsequent Financing”), the Purchaser
shall have the right to participate in up to an amount of the Subsequent
Financing equal to 75% of the Subsequent Financing; provided, that the balance
of the investors shall be satisfactory to the Purchaser (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing. At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask the Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of
the Purchaser, and only upon a request by the Purchaser, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to the Purchaser.
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

 

(b) The Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after the Purchaser has received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and representing and
warranting that the Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from the Purchaser as of such fifth (5th)
Trading Day, the Purchaser shall be deemed to have notified the Company that it
does not elect to participate.

 

(c) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
the Purchaser has received the Pre-Notice, notification by the Purchaser of its
willingness to participate in the Subsequent Financing (or to cause its
designees to participate) is, in the aggregate, less than the total amount of
the Participation Maximum, then the Company may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(d) Reserved.

 

(e) The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 4.11, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

 

23

 

 

(f) The Company and the Purchaser agree that if the Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby the
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of the
Purchaser.

 

(g) Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by the Purchaser, the Company shall either confirm in
writing to the Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice. If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Purchaser, such transaction shall be deemed to have been
abandoned and the Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 

(h) Notwithstanding the foregoing, this Section 4.11 shall not apply in respect
of (i) an Exempt Issuance, or (ii) a public offering registered with the SEC.

 

4.12 Subsequent Equity Sales.

 

(a) From the date hereof until 30 days after the Closing Date neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents, except for Exempt Issuances.

 

(b) From the date hereof until the later of (i) such time as the Warrants are no
longer outstanding or (ii) such time as the Notes have been paid in full, the
Company will not, without the consent of the Purchaser, enter into any Equity
Line of Credit or similar agreement, nor issue nor agree to issue any common
stock, floating or Variable Priced Equity Linked Instruments nor any of the
foregoing or equity with price reset rights (subject to adjustment for stock
splits, distributions, dividends, recapitalizations and the like) (collectively,
the “Variable Rate Transaction”). For purposes hereof, “Equity Line of Credit”
shall include any transaction involving a written agreement between the Company
and an investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions). For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual cash amount received by the Company in
consideration of the original issuance of such convertible instrument.
Notwithstanding the foregoing, the Company shall not be prohibited from engaging
in any Variable Rate Transaction in connection with any offering of securities
described in clause (e) of the Exempt Issuance definition.

 

24

 

 

(c) From the date hereof until the earlier of (i) date that is the eighteenth
month anniversary of the Closing Date or (ii) such time as no Purchaser holds
any Securities, in the event that the Company issues or sells any Common Stock
or Common Stock Equivalents, if a Purchaser then holding Securities purchased
under this Agreement reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchaser hereunder, upon notice to
the Company by the Purchaser within five Trading Days after disclosure of such
issuance or sale, the Company shall amend the terms of this transaction as to
the Purchaser only so as to give the Purchaser the benefit of such more
favorable terms or conditions.

 

(d) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance and shall only apply as to price terms in respect of any
rights offering. The Company shall provide each Purchaser with notice of any
such issuance or sale in the manner for disclosure of Subsequent Financings set
forth in Section 4.11.

 

4.13 Reserved.

 

4.14 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 4.4. Each Purchaser covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.4, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Disclosure
Schedules. Notwithstanding the foregoing and notwithstanding anything contained
in this Agreement to the contrary, the Company expressly acknowledges and agrees
that (i) no Purchaser makes any representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of the Company
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4, (ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (iii) no Purchaser shall have any duty
of confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

 

4.15 Capital Changes. Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchaser, provided
that for avoidance of doubt this Section does not apply to the Company’s
amending its Certificate of Incorporation to increase its authorized shares of
Common Stock.

 

4.16 Conversion and Exercise Procedures. The forms of Conversion Notice and
Notice of Exercise included in the Notes and Warrants set forth the totality of
the procedures required of the Purchaser in order to exercise the Warrants. No
additional legal opinion, other information or instructions shall be required of
the Purchaser to convert their Notes or exercise their Warrants. Without
limiting the preceding sentences, no ink-original Conversion Notice or Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Conversion Notice or Notice of Exercise form
be required in order to convert the Notes or exercise the Warrants. The Company
shall honor conversions of the Notes and exercises of the Warrants and shall
deliver Shares and Warrant Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.

 

4.17 DTC Program. For so long as any Warrants are outstanding, the Company will
employ as the transfer agent for the Common Stock and Warrant Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Common Stock to be transferable pursuant to such program.

 

25

 

 

4.18 Maintenance of Property. The Company shall keep all of its property, which
is necessary or useful to the conduct of its business, in good working order and
condition, ordinary wear and tear excepted.

 

4.19 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.

 

4.20 No Registration of Securities. While the Notes are outstanding, the Company
will not file any registration statements, on Form S-8 or otherwise, to register
sales of Common Stock, including shares underlying any derivative securities.

 

4.21 Reserved.

 

4.22 Leak Out. Each Purchaser agrees that, on each Trading Day, it shall not
sell, transfer, trade or otherwise dispose of its Underlying Shares or other
shares of Common Stock in an amount exceeding 20% of the Common Stock sold based
on the greater of the preceding or current Trading Day. Notwithstanding the
foregoing, (i) each Purchaser shall be entitled to sell $3,500 of Common Stock
per Trading Day and (ii) shall be allowed to sell 20% of the aggregate trading
volume for such Trading Day and the 4 prior consecutive Trading Days so long as
on no single day the Purchaser shall be entitled to sell more than 50% of the
trading volume of the Common Stock for such Trading Day.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Purchaser by written
notice to the other parties, if the Closing has not been consummated on or
before July 3, 2019; provided, however, that no such termination will affect the
right of any party to sue for any breach by any other party (or parties).

 

5.2 Fees and Expenses. Except as expressly set forth below and in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchaser.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email attachment at the facsimile number or email
address as set forth on the signature pages attached hereto on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. To the extent that any notice provided pursuant to any Transaction
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice with the SEC pursuant to a Current Report on Form 8-K.

 

26

 

 

5.5 Amendments; Waivers. Except as provided in the last sentence of this Section
5.5, no provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with accordance with this Section 5.5 shall be
binding upon the Purchaser and holder of Securities and the Company.

 

5.6 Reserved.

 

5.7 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”

 

5.9 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.9.

 

5.10 Governing Law; Exclusive Jurisdiction; Attorneys’ Fees. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company elsewhere in this Agreement, the prevailing party in
such Action or Proceeding shall be reimbursed by the non-prevailing party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.

 

5.11 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.12 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

27

 

 

5.13 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.14 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
the Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of the Purchaser’s right to acquire such shares
pursuant to the Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

 

5.15 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction without requiring
the posting of any bond.

 

5.16 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.17 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.18 Reserved.

 

5.19 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.20 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

28

 

 

5.21 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.22 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
TRIAL BY JURY.

 

5.23 Non-Circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, including any
Certificates of Designation, or Bylaws or through any reorganization, transfer
of assets, consolidation, merger, scheme of arrangement, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, and will at all
times in good faith carry out all of the provision of this Agreement and take
all action as may be required to protect the rights of all holders of the
Securities. Without limiting the generality of the foregoing or any other
provision of this Agreement or the other Transaction Documents, the Company (a)
shall not increase the par value of any shares of Common Stock receivable upon
conversion of the Note or exercise of the Warrants above the Note Conversion
Price, or Warrant Exercise Price, as applicable, then in effect and (b) shall
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Shares upon
the conversion of the Note and Warrant Shares upon exercise of the Warrants.
Notwithstanding anything herein to the contrary, if after 180 days from the
original issuance date, a holder is not permitted to convert the Note or
exercise the Warrants, in full, for any reason, the Company shall use its best
efforts to promptly remedy such failure, including, without limitation,
obtaining such consent or approvals as necessary to permit such conversion or
exercise.

 

(Signature Pages Follow)

 

29

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ONCBIOMUNE PHARMACEUTICALS, inc.   Address for Notice:  
                                    By:     11441 Industriplex Blvd, Suite 190
Name: Andrew Kucharchuk   Baton Rouge, LA 70809 Title: Chief Financial Officer  
Email: bbarnett@oncbiomune.com

 

With a copy to (which shall not constitute notice):   K&L Gates LLP   Southeast
Financial Center   200 S. Biscayne Boulevard, Suite 3900   Miami, FL 33131  
Attention: Clayton Parker   Email: Clayton.Parker@klgates.com  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

30

 

 

PURCHASER SIGNATURE PAGES TO OBMP SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ____________________________________

 

Signature of Authorized Signatory of Purchaser:
____________________________________

 

Name of Authorized Signatory: ____________________________________

 

Title of Authorized Signatory: ____________________________________

 

Email Address of Authorized Signatory: ____________________________________

 

Facsimile Number of Authorized Signatory: ____________________________________

 

Address for Notice to Purchaser: ____________________________________

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

Subscription Amount: ____________________________________

 

31

 

 

EXHIBIT A

Form of Senior Convertible Note

 

32

 

 

EXHIBIT B

Form of Warrant

 

33

 

